UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07239 Name of Registrant: Vanguard Horizon Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30th Date of reporting period: June 30, 2013 Item 1: Schedule of Investments Vanguard Strategic Equity Fund Schedule of Investments As of June 30, 2013 Market Value Shares ($000) Common Stocks (99.3%) 1 Consumer Discretionary (16.0%) * O'Reilly Automotive Inc. 369,500 41,613 Wyndham Worldwide Corp. 513,900 29,410 * PulteGroup Inc. 1,521,500 28,863 Gannett Co. Inc. 1,114,500 27,261 Dillard's Inc. Class A 315,370 25,851 ^ Buckle Inc. 445,000 23,149 Domino's Pizza Inc. 375,720 21,848 Brinker International Inc. 516,950 20,383 * Conn's Inc. 358,900 18,577 Regal Entertainment Group Class A 1,029,900 18,435 Foot Locker Inc. 400,000 14,052 PetSmart Inc. 205,700 13,780 ^ Sturm Ruger & Co. Inc. 273,700 13,149 * Tenneco Inc. 277,995 12,588 Thor Industries Inc. 251,500 12,369 *,^ Smith & Wesson Holding Corp. 1,165,000 11,627 *,^ Coinstar Inc. 197,990 11,616 * Cabela's Inc. 165,300 10,705 *,^ Hovnanian Enterprises Inc. Class A 1,880,200 10,548 Harley-Davidson Inc. 176,300 9,665 * Starz 423,100 9,350 Mattel Inc. 197,900 8,967 Starwood Hotels & Resorts Worldwide Inc. 141,200 8,922 Polaris Industries Inc. 92,482 8,786 Brown Shoe Co. Inc. 401,600 8,646 * Grand Canyon Education Inc. 264,000 8,509 * ANN Inc. 253,400 8,413 American Eagle Outfitters Inc. 447,600 8,173 Hanesbrands Inc. 158,400 8,145 Expedia Inc. 134,550 8,093 Cheesecake Factory Inc. 185,500 7,771 Dana Holding Corp. 373,000 7,184 * TRW Automotive Holdings Corp. 106,400 7,069 Abercrombie & Fitch Co. 154,800 7,005 * LeapFrog Enterprises Inc. 702,400 6,912 * Charter Communications Inc. Class A 55,800 6,911 PVH Corp. 55,200 6,903 Newell Rubbermaid Inc. 261,600 6,867 Whirlpool Corp. 59,800 6,839 Genuine Parts Co. 85,000 6,636 * Goodyear Tire & Rubber Co. 409,700 6,264 * BorgWarner Inc. 71,000 6,117 * Mohawk Industries Inc. 48,900 5,501 * Jack in the Box Inc. 128,200 5,037 GameStop Corp. Class A 115,500 4,854 Brunswick Corp. 142,800 4,562 Service Corp. International 216,200 3,898 Rent-A-Center Inc. 103,400 3,883 Cracker Barrel Old Country Store Inc. 40,800 3,862 Stage Stores Inc. 160,900 3,781 Leggett & Platt Inc. 118,200 3,675 Meredith Corp. 68,200 3,253 * Overstock.com Inc. 113,800 3,209 Delphi Automotive plc 62,500 3,168 * AMC Networks Inc. Class A 46,400 3,035 * MGM Resorts International 200,000 2,956 NACCO Industries Inc. Class A 50,000 2,864 Lear Corp. 44,400 2,684 * Liberty Interactive Corp. Class A 104,300 2,400 * Red Robin Gourmet Burgers Inc. 43,300 2,389 * Lamar Advertising Co. Class A 53,300 2,313 * Madison Square Garden Co. Class A 37,400 2,216 Dunkin' Brands Group Inc. 47,800 2,047 International Game Technology 115,000 1,922 Tupperware Brands Corp. 23,800 1,849 Chico's FAS Inc. 105,800 1,805 * Marriott Vacations Worldwide Corp. 41,500 1,794 * Journal Communications Inc. Class A 215,261 1,612 Blyth Inc. 74,600 1,041 OfficeMax Inc. 69,750 714 Consumer Staples (5.4%) Ingredion Inc. 328,600 21,563 Clorox Co. 214,200 17,808 JM Smucker Co. 169,800 17,515 * Dean Foods Co. 1,623,704 16,269 Herbalife Ltd. 334,778 15,112 Energizer Holdings Inc. 117,500 11,810 * Rite Aid Corp. 3,486,300 9,971 Safeway Inc. 398,100 9,419 Universal Corp. 157,800 9,129 Tyson Foods Inc. Class A 350,000 8,988 * WhiteWave Foods Co. Class B 590,706 8,979 Coca-Cola Enterprises Inc. 246,700 8,674 Lancaster Colony Corp. 108,519 8,463 * SUPERVALU Inc. 1,189,400 7,398 * WhiteWave Foods Co. Class A 414,766 6,740 * Green Mountain Coffee Roasters Inc. 88,400 6,635 Sanderson Farms Inc. 96,900 6,436 Dr Pepper Snapple Group Inc. 125,400 5,760 Nu Skin Enterprises Inc. Class A 80,300 4,908 *,^ USANA Health Sciences Inc. 65,700 4,755 * Pilgrim's Pride Corp. 229,900 3,435 Energy (6.3%) Tesoro Corp. 611,600 31,999 Helmerich & Payne Inc. 482,092 30,107 Core Laboratories NV 192,000 29,119 Western Refining Inc. 797,400 22,383 Delek US Holdings Inc. 554,800 15,967 Cabot Oil & Gas Corp. 211,400 15,014 * Rosetta Resources Inc. 311,645 13,251 HollyFrontier Corp. 284,100 12,154 Energy XXI Bermuda Ltd. 450,600 9,994 * EPL Oil & Gas Inc. 280,200 8,227 * Exterran Holdings Inc. 281,700 7,921 * Stone Energy Corp. 323,212 7,120 * Denbury Resources Inc. 369,800 6,405 * Ultra Petroleum Corp. 251,400 4,983 Bristow Group Inc. 57,500 3,756 CVR Energy Inc. 79,000 3,745 Alon USA Energy Inc. 204,900 2,963 * Hornbeck Offshore Services Inc. 52,900 2,830 * Vaalco Energy Inc. 460,100 2,632 EXCO Resources Inc. 340,100 2,598 * Geospace Technologies Corp. 34,500 2,383 * Hercules Offshore Inc. 326,000 2,295 * Oasis Petroleum Inc. 55,000 2,138 Diamond Offshore Drilling Inc. 29,300 2,015 RPC Inc. 129,400 1,787 Patterson-UTI Energy Inc. 78,200 1,513 Berry Petroleum Co. Class A 18,800 796 Financials (20.7%) Huntington Bancshares Inc. 4,332,800 34,142 Torchmark Corp. 488,795 31,840 KeyCorp 2,599,930 28,703 Discover Financial Services 569,925 27,151 * World Acceptance Corp. 299,819 26,066 Regions Financial Corp. 2,607,200 24,847 * Arch Capital Group Ltd. 464,826 23,897 CapitalSource Inc. 2,544,000 23,863 XL Group plc Class A 689,500 20,906 Host Hotels & Resorts Inc. 1,142,900 19,281 Moody's Corp. 290,900 17,725 PartnerRe Ltd. 185,000 16,754 Kimco Realty Corp. 759,500 16,276 Allied World Assurance Co. Holdings AG 170,900 15,639 Plum Creek Timber Co. Inc. 334,700 15,620 Protective Life Corp. 349,800 13,436 Extra Space Storage Inc. 313,540 13,147 Corrections Corp. of America 381,132 12,909 East West Bancorp Inc. 454,200 12,490 Omega Healthcare Investors Inc. 388,900 12,064 * Portfolio Recovery Associates Inc. 77,200 11,860 National Retail Properties Inc. 340,000 11,696 Weingarten Realty Investors 374,500 11,523 Retail Properties of America Inc. 799,900 11,423 ^ Lexington Realty Trust 952,700 11,128 CBOE Holdings Inc. 237,800 11,091 EPR Properties 215,200 10,818 CBL & Associates Properties Inc. 499,374 10,697 * Sunstone Hotel Investors Inc. 881,000 10,642 DCT Industrial Trust Inc. 1,460,300 10,441 Regency Centers Corp. 202,700 10,299 Brandywine Realty Trust 757,032 10,235 * St. Joe Co. 478,900 10,081 Medical Properties Trust Inc. 683,200 9,783 * Popular Inc. 316,300 9,593 Post Properties Inc. 192,700 9,537 Ryman Hospitality Properties 240,500 9,382 Pennsylvania REIT 482,400 9,108 * American Capital Ltd. 713,089 9,035 Platinum Underwriters Holdings Ltd. 155,500 8,898 * Credit Acceptance Corp. 73,822 7,755 Unum Group 256,300 7,528 Everest Re Group Ltd. 56,100 7,195 Lincoln National Corp. 187,000 6,820 Validus Holdings Ltd. 186,600 6,740 * Howard Hughes Corp. 58,800 6,591 Primerica Inc. 171,100 6,406 Nelnet Inc. Class A 174,112 6,284 Montpelier Re Holdings Ltd. 244,300 6,110 HCC Insurance Holdings Inc. 140,200 6,044 Apartment Investment & Management Co. Class A 190,200 5,714 Associated Banc-Corp 364,200 5,663 Coresite Realty Corp. 164,300 5,226 *,^ Nationstar Mortgage Holdings Inc. 138,400 5,182 Umpqua Holdings Corp. 338,000 5,073 Provident Financial Services Inc. 293,425 4,630 Geo Group Inc. 136,300 4,627 Realty Income Corp. 105,600 4,427 RLJ Lodging Trust 196,100 4,410 American Financial Group Inc. 86,689 4,240 * Forest City Enterprises Inc. Class A 233,800 4,187 Axis Capital Holdings Ltd. 91,400 4,184 Comerica Inc. 102,800 4,094 Sovran Self Storage Inc. 59,800 3,874 Cathay General Bancorp 185,510 3,775 Home Properties Inc. 55,500 3,628 CNO Financial Group Inc. 277,200 3,592 PrivateBancorp Inc. 152,500 3,234 * iStar Financial Inc. 279,055 3,151 RenaissanceRe Holdings Ltd. 35,500 3,081 UDR Inc. 120,000 3,059 Principal Financial Group Inc. 70,900 2,655 Sabra Health Care REIT Inc. 97,500 2,546 Apollo Residential Mortgage Inc. 153,400 2,528 Webster Financial Corp. 90,500 2,324 Ramco-Gershenson Properties Trust 148,300 2,303 Federated Investors Inc. Class B 83,100 2,278 Zions Bancorporation 77,000 2,224 * Flagstar Bancorp Inc. 157,100 2,193 Home Loan Servicing Solutions Ltd. 90,900 2,179 STAG Industrial Inc. 104,300 2,081 Stewart Information Services Corp. 77,400 2,027 Susquehanna Bancshares Inc. 157,400 2,023 Corporate Office Properties Trust 76,000 1,938 Aspen Insurance Holdings Ltd. 49,700 1,843 * First Cash Financial Services Inc. 37,300 1,836 First American Financial Corp. 73,600 1,622 Oritani Financial Corp. 94,900 1,488 Bancfirst Corp. 25,783 1,200 Republic Bancorp Inc. Class A 50,311 1,103 Camden National Corp. 25,345 899 MFA Financial Inc. 92,300 780 American Capital Agency Corp. 21,300 490 Health Care (10.4%) Omnicare Inc. 755,500 36,045 ^ ResMed Inc. 740,783 33,432 * Actavis Inc. 264,400 33,373 * Mylan Inc. 986,300 30,605 * Cyberonics Inc. 456,000 23,694 AmerisourceBergen Corp. Class A 420,504 23,477 * Cubist Pharmaceuticals Inc. 280,800 13,563 * Magellan Health Services Inc. 237,100 13,297 * Thoratec Corp. 400,200 12,530 * Isis Pharmaceuticals Inc. 433,500 11,648 * Sirona Dental Systems Inc. 171,600 11,305 * Charles River Laboratories International Inc. 250,900 10,294 * Brookdale Senior Living Inc. Class A 343,700 9,087 * Edwards Lifesciences Corp. 133,700 8,985 ^ PDL BioPharma Inc. 1,163,100 8,979 * Medicines Co. 267,875 8,240 * Santarus Inc. 319,300 6,721 Chemed Corp. 88,700 6,425 * CareFusion Corp. 165,400 6,095 * Seattle Genetics Inc. 184,900 5,817 * United Therapeutics Corp. 84,300 5,549 *,^ Bio-Reference Labs Inc. 170,700 4,908 * Pharmacyclics Inc. 60,900 4,840 West Pharmaceutical Services Inc. 68,600 4,820 *,^ Arena Pharmaceuticals Inc. 621,200 4,783 * ABIOMED Inc. 213,200 4,597 * Life Technologies Corp. 61,200 4,529 * NPS Pharmaceuticals Inc. 268,900 4,060 * Salix Pharmaceuticals Ltd. 61,300 4,055 * Celldex Therapeutics Inc. 259,000 4,043 * ICU Medical Inc. 49,600 3,574 * Nektar Therapeutics 302,900 3,498 * Molina Healthcare Inc. 94,000 3,495 * Mettler-Toledo International Inc. 16,300 3,280 Analogic Corp. 39,900 2,906 * PAREXEL International Corp. 58,600 2,692 * Alkermes plc 92,900 2,664 Warner Chilcott plc Class A 132,100 2,626 * Health Management Associates Inc. Class A 162,800 2,559 * Covance Inc. 31,000 2,360 Ensign Group Inc. 67,000 2,360 Select Medical Holdings Corp. 279,300 2,290 * Centene Corp. 40,300 2,114 * Health Net Inc. 64,500 2,052 * Incyte Corp. Ltd. 88,300 1,943 * HealthSouth Corp. 67,400 1,941 * Bruker Corp. 119,200 1,925 * Auxilium Pharmaceuticals Inc. 92,500 1,538 * Gentiva Health Services Inc. 104,400 1,040 * SurModics Inc. 30,200 604 Industrials (14.6%) * Delta Air Lines Inc. 2,428,200 45,432 Dun & Bradstreet Corp. 350,600 34,166 Triumph Group Inc. 416,166 32,939 Textron Inc. 1,176,200 30,640 Cintas Corp. 568,900 25,908 *,^ US Airways Group Inc. 1,507,900 24,760 Huntington Ingalls Industries Inc. 425,600 24,038 Trinity Industries Inc. 577,500 22,199 EnerSys Inc. 448,557 21,997 AO Smith Corp. 568,200 20,614 Flowserve Corp. 340,800 18,407 * USG Corp. 679,300 15,658 * Alaska Air Group Inc. 298,890 15,542 Avery Dennison Corp. 303,500 12,978 Rockwell Collins Inc. 177,700 11,268 Lincoln Electric Holdings Inc. 163,600 9,369 L-3 Communications Holdings Inc. 95,600 8,197 Alliant Techsystems Inc. 97,300 8,011 ADT Corp. 197,600 7,874 Steelcase Inc. Class A 518,400 7,558 Fortune Brands Home & Security Inc. 191,400 7,415 AMERCO 45,740 7,405 Masco Corp. 378,900 7,385 Toro Co. 154,700 7,025 * Hertz Global Holdings Inc. 274,000 6,795 Hyster-Yale Materials Handling Inc. 105,600 6,631 Nielsen Holdings NV 184,700 6,204 Southwest Airlines Co. 463,600 5,976 Robert Half International Inc. 179,300 5,958 Equifax Inc. 94,600 5,575 ITT Corp. 179,300 5,273 * AECOM Technology Corp. 162,600 5,169 Carlisle Cos. Inc. 82,200 5,122 Hubbell Inc. Class B 47,600 4,712 * Taser International Inc. 553,000 4,712 Exelis Inc. 330,500 4,558 * Hexcel Corp. 125,400 4,270 Deluxe Corp. 122,413 4,242 Standex International Corp. 76,450 4,033 Lennox International Inc. 55,000 3,550 * B/E Aerospace Inc. 54,900 3,463 Kansas City Southern 32,500 3,444 Pall Corp. 51,500 3,421 * Trex Co. Inc. 68,700 3,263 Towers Watson & Co. Class A 39,000 3,196 * Mobile Mini Inc. 95,000 3,149 Mueller Water Products Inc. Class A 446,500 3,085 GATX Corp. 61,400 2,912 AGCO Corp. 55,000 2,760 * Owens Corning 70,000 2,736 * Jacobs Engineering Group Inc. 49,000 2,701 Mueller Industries Inc. 48,800 2,461 * Saia Inc. 76,050 2,279 Crane Co. 37,900 2,271 * Oshkosh Corp. 59,300 2,252 IDEX Corp. 36,700 1,975 Apogee Enterprises Inc. 78,600 1,886 Mine Safety Appliances Co. 40,500 1,885 Valmont Industries Inc. 13,000 1,860 Manpowergroup Inc. 33,100 1,814 Brink's Co. 70,800 1,806 * Terex Corp. 67,700 1,780 Manitowoc Co. Inc. 94,500 1,692 G&K Services Inc. Class A 31,100 1,480 Information Technology (15.6%) Seagate Technology plc 976,950 43,797 Western Digital Corp. 668,000 41,476 * Alliance Data Systems Corp. 189,800 34,359 * Gartner Inc. 578,791 32,985 *,^ SunPower Corp. Class A 1,528,700 31,644 * LSI Corp. 4,047,600 28,900 * Anixter International Inc. 372,508 28,240 * Cadence Design Systems Inc. 1,827,400 26,461 Fidelity National Information Services Inc. 573,000 24,547 * CACI International Inc. Class A 349,000 22,158 Maxim Integrated Products Inc. 748,850 20,803 * CommVault Systems Inc. 210,700 15,990 * CoreLogic Inc. 626,000 14,504 * SanDisk Corp. 194,100 11,860 Jack Henry & Associates Inc. 241,600 11,387 * LinkedIn Corp. Class A 58,300 10,395 Heartland Payment Systems Inc. 268,500 10,002 * Kulicke & Soffa Industries Inc. 896,500 9,915 * Tech Data Corp. 198,900 9,366 * Avnet Inc. 269,100 9,042 * Manhattan Associates Inc. 113,500 8,758 MAXIMUS Inc. 113,540 8,456 AOL Inc. 225,900 8,241 * Freescale Semiconductor Ltd. 577,000 7,818 * Advanced Micro Devices Inc. 1,824,035 7,442 * SunEdison Inc. 889,900 7,270 * ValueClick Inc. 291,200 7,187 * Electronics for Imaging Inc. 239,500 6,775 DST Systems Inc. 103,230 6,744 * Electronic Arts Inc. 287,500 6,604 NVIDIA Corp. 460,200 6,457 * Brocade Communications Systems Inc. 1,031,700 5,943 * Aspen Technology Inc. 203,000 5,844 * Ingram Micro Inc. 299,500 5,688 Computer Sciences Corp. 121,800 5,331 * Micron Technology Inc. 367,900 5,272 * Acxiom Corp. 223,200 5,062 Plantronics Inc. 110,900 4,871 * Advanced Energy Industries Inc. 276,100 4,807 * SYNNEX Corp. 113,274 4,789 * Unisys Corp. 205,900 4,544 * ON Semiconductor Corp. 500,000 4,040 Amphenol Corp. Class A 43,800 3,414 * ARRIS Group Inc. 225,000 3,229 Mentor Graphics Corp. 150,000 2,932 * Ultratech Inc. 79,200 2,908 * Vantiv Inc. Class A 86,600 2,390 KLA-Tencor Corp. 39,100 2,179 * Rambus Inc. 249,300 2,141 * RF Micro Devices Inc. 399,400 2,137 Broadridge Financial Solutions Inc. 79,000 2,100 * Cardtronics Inc. 74,596 2,059 * Itron Inc. 47,900 2,032 * NeuStar Inc. Class A 41,200 2,006 Lender Processing Services Inc. 59,400 1,922 * First Solar Inc. 40,800 1,825 * Zebra Technologies Corp. 40,700 1,768 Materials (5.0%) Eastman Chemical Co. 467,986 32,764 CF Industries Holdings Inc. 170,200 29,189 Valspar Corp. 389,900 25,215 Westlake Chemical Corp. 165,386 15,945 * WR Grace & Co. 144,800 12,169 Packaging Corp. of America 219,500 10,747 * Graphic Packaging Holding Co. 1,154,119 8,933 NewMarket Corp. 32,822 8,618 Schweitzer-Mauduit International Inc. 128,878 6,428 American Vanguard Corp. 244,500 5,729 Rock Tenn Co. Class A 51,000 5,094 Worthington Industries Inc. 120,800 3,830 * Owens-Illinois Inc. 130,000 3,613 Kaiser Aluminum Corp. 54,400 3,369 Neenah Paper Inc. 93,600 2,974 * Louisiana-Pacific Corp. 190,800 2,822 International Flavors & Fragrances Inc. 36,600 2,751 * Headwaters Inc. 292,100 2,582 * Chemtura Corp. 125,500 2,548 Axiall Corp. 57,200 2,436 Minerals Technologies Inc. 52,600 2,174 Bemis Co. Inc. 48,200 1,886 Steel Dynamics Inc. 121,500 1,811 Ball Corp. 41,000 1,703 * SunCoke Energy Inc. 114,600 1,607 Telecommunication Services (0.3%) Frontier Communications Corp. 2,565,300 10,389 Windstream Corp. 244,600 1,886 Utilities (5.0%) Ameren Corp. 846,800 29,164 DTE Energy Co. 328,050 21,983 Pinnacle West Capital Corp. 387,700 21,506 Portland General Electric Co. 687,500 21,031 American Water Works Co. Inc. 448,800 18,504 PNM Resources Inc. 662,335 14,697 Southwest Gas Corp. 271,640 12,710 CMS Energy Corp. 421,100 11,441 Vectren Corp. 230,700 7,805 Black Hills Corp. 158,000 7,702 CenterPoint Energy Inc. 252,400 5,929 UGI Corp. 100,000 3,911 NV Energy Inc. 158,000 3,707 American States Water Co. 54,000 2,898 Westar Energy Inc. 84,700 2,707 Great Plains Energy Inc. 110,000 2,479 AGL Resources Inc. 49,900 2,139 Atmos Energy Corp. 45,500 1,868 MGE Energy Inc. 25,000 1,369 Laclede Group Inc. 27,600 1,260 Total Common Stocks (Cost $3,083,319) Coupon Temporary Cash Investments (2.1%) 1 Money Market Fund (2.0%) 2,3 Vanguard Market Liquidity Fund 0.127% 80,153,000 80,153 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Federal Home Loan Bank Discount Notes 0.095% 10/4/13 500 500 5,6 Freddie Mac Discount Notes 0.090% 9/23/13 1,000 999 5,6 Freddie Mac Discount Notes 0.095% 11/18/13 500 500 Total Temporary Cash Investments (Cost $82,152) Total Investments (101.4%) (Cost $3,165,471) Other Assets and Liabilities-Net (-1.4%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $47,013,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 1.4%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $49,080,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $1,100,000 have been segregated as initial margin for open futures contracts. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used Strategic Equity Fund to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
